LIVINGSTON, Chief Justice.
As we understand the opinion of the Court of Appeals, it is based on a finding by that court that the certificates evidence the owners of preferred stock as distinguished from a certificate of indebtedness, and that they do not include a promise to pay interest. This finding is based on the evidence, and the Court of Appeals held that the stock certificates were not the sole memoranda of the agreement between the parties.
So considered, we think the writ should be denied. It is so ordered.
Writ denied.
LAWSON, STAKELY and MERRILL, JJ., concur.